--UNITED STATES DISTRICT EGORAV-03127-VM Document 11-3 Filed 05/09/19 Page 1 of 1
SOUTHERN DISTRICT OF NEW YORK

o£ TI ; N
EXCELSIA LEATHERWARE COMPANY COURT DATE & TIME: AT

INDEX #: 1:19 CV 03127
DATE FILED: 04/08/2019

 

Plaintiff Job #: 500146
vs Client File#
KENNETH HOROWITZ AND BAG STUDIO LLC POLLOCK COHEN LLP
60 BROAD STREET 24TH FL
NEW YORK, NY 10004
Defendant
CLIENT’S FILE NO.: AFFIDAVIT OF SERVICE UPON A CORPORATION

STATE OF NEW YORK: COUNTY OF QUEENS ss:

I, Robert Piaskowy, being duly sworn deposes and says deponent is not a party to this action and is over the
age of eighteen years and resides in the state of New York.

That on 4/10/2019 at 2:03 PM at 10 W 33RD STREET ROOM 528, NEW YORK, NY 10001, deponent
served the within SUMMONS IN A CIVIL ACTION, COMPLAINT AND DEMAND FOR JURY TRIAL

by personally delivering to and leaving with GINA TRANI for BAG STUDIO, LLC , a true copy thereof,
and that deponent knew the person so served to be the AUTHORIZED PARTY /Managing Agent and stated
(s)he was authorized to accept legal papers for the corporation.

Said documents were conformed with index number and date of filing endorsed thereon.

A description of the person served on behalf of the defendant is as follows:
Approx Age: 22 - 35 Yrs., Approx Weight: 100-130 Lbs., Approx Height: 5' 4" - 5' 8", Sex: Female,
Approx Skin: White, Approx Hair: Blonde

\) Saw od WX

Sworn to before me on 04/11/2019
DEBRA A SCOTT 018C6137374
Notary Public State of NEW YORK

QUEENS County, Commission Expires 11/21/21 Robert Piaskowy
, 1298947

 

SUPREME JUDICIAL SERVICES, INC, 371 MERRICK ROAD - ROCKVILLE CENTRE, N.Y. 11870 Lic# 1092373
